DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

GOLD COAST CHIROPRACTIC CENTER, P.A. a/a/o ONIQUE LOUICA,
   GOLD COAST CHIROPRACTIC CENTER, P.A. a/a/o PATRICK
 HOVEPIAN, and GOLD COAST CHIROPRACTIC CENTER, P.A. a/a/o
                      HYMAN POMP,
                        Appellants,

                                    v.

      ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
                          Appellee.

                              No. 4D21-337

                              [July 29, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos. 50-2013-SC-
002069-XXXX-SB, 50-2019-AP-000171-CAXX-MB, 50-2019-AP-000172-
CAXX-MB and 50-2019-AP-000173-CAXX-MB.

   Scott James Edwards of Scott J. Edwards, P.A., Boca Raton, and
Michelle J. Kane and Thomas E. Flanagan, III of Kane Lawyers, PLLC,
Delray Beach, for appellants.

  Daniel E. Nordby of Shutts & Bowen LLP, Tallahassee, and Alyssa L.
Cory of Shutts & Bowen LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and GROSS, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.